DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 11-18, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 2019/0132109, hereinafter “Zhou”) in view of Yi et al. (US 2021/0203468, hereinafter “Yi”).
For claims 1 and 13, Zhou discloses A method for performing a bandwidth part (BWP) process within different switching delays (see Fig 29 for BWP switching method), comprising: 
receiving at a user equipment (UE) from a base station (BS) a signaling (At 2910, a wireless device may receive from a base station, one or more messages comprising configuration parameters of a cell; see par. 0374 and Fig. 29) indicating a change to a BWP configuration of the UE (At 2920, a first downlink control information may be received at a first slot. The first downlink control information may indicate switching to the second BWP as an active BWP; see par. 0374 and Fig. 29); 
performing a BWP configuration switching process based on the change to the BWP configuration to switch an active BWP configuration to a new BWP configuration (At 2930, in response to the first downlink control information, the first BWP may switch to the second BWP as the active BWP; see par. 0374 and Fig. 29); and 
monitoring data transmission from the BS with the new BWP configuration (switching from the first BWP to the second BWP as the active BWP may comprise monitoring a second downlink control channel on the second BWP; see par. 0376) either after a first predefined switching delay (In response to the first downlink control information, the BWP inactivity timer may be started at a second slot based on the timer value. The second slot may occur after the first slot by an amount of time determined based on a time offset value; see par. 0374 and Fig. 29) when the change to the BWP configuration includes at least one of a predefined set of BWP configuration parameters (The configuration parameters may comprise bandwidth part (BWP) parameters of a first BWP and a second BWP. The configuration parameters may comprise a timer value associated with a BWP inactivity timer… the time offset value may be a fixed value… the BWP parameters of the first BWP or the second BWP indicate at least one of: a frequency location; a bandwidth; a value of subcarrier spacing; a cyclic prefix; or one or more reference signal resource configuration; see par. 0374-0375) or. 
Zhou suggests that the switching of the active BWP to the default BWP may comprise monitoring a downlink control channel on the default BWP, the stopping the BWP inactivity timer may comprise stopping the BWP inactivity timer at the third slot and the time offset value may be based on a capability of the wireless device. However, Zhou does not explicitly disclose monitoring data transmission from the BS with the new BWP configuration after a second predefined switching delay when the change to the BWP configuration does not include any one of the predefined set of BWP configuration parameters. Yi discloses monitoring data transmission from the BS with the new BWP configuration (the wireless device may further monitor a second DCI for the second bandwidth part in after a second predefined switching delay when the change to the BWP configuration does not include any one of the predefined set of BWP configuration parameters (The wireless device may receive a second command via a DCI indicating transitioning from a dormant state to a normal state of the secondary cell, wherein the secondary cell is in the dormant state…. the wireless device may determine the cell is in the non-dormant or the normal state when the active downlink BWP of the cell is different from the dormant BWP or the wireless device is not configured with the dormant BWP for the cell. In an example, the second command indicating transition of the secondary cell to the normal state from the dormant state via one or more MAC CEs, one or more DCIs, and/or one or more RRC signaling. The second command may be given to the wireless device based on one or more MAC timers and/or one or more DRX timers/configurations; see Yi par. 0509-0513 and Fig. 38). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yi's arrangement in Zhou's invention to reduce signaling overhead when a wireless device transitions from a dormant state to a non-dormant state of a secondary cell (see Yi par. 0434).  
Specifically for claim 13, Zhou discloses An apparatus (wireless device 406; see par. 0144 and Fig. 4) for performing a BWP process within different switching delays (see Fig. 29), comprising: 
receiving circuitry; and 
processing circuitry configured for (The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408; see par. 0144 and Fig. 4).
For claims 2 and 14, Zhou discloses The method of claim 1, further comprising: receiving the predefined set of BWP configuration parameters from the BS (A UE may receive one or more RRC message comprise at least configuration parameters of a plurality of cells, the plurality of cells 
For claims 3 and 15, Zhou discloses The method of claim 1, further comprising: 
receiving a set of BWP configurations (At 2910, a wireless device may receive from a base station, one or more messages comprising configuration parameters of a cell. The configuration parameters may comprise bandwidth part (BWP) parameters of a first BWP and a second BWP; see par. 0374); 
Zhou does not explicitly disclose determining whether the UE monitors data transmission after the first predefined switching delay or after the second predefined switching delay corresponding to different changes between any two of the set of BWP configurations; and transmitting the determined switching delays corresponding to the different changes between any two of the set of BWP configurations to the BS. Yi discloses determining whether the UE monitors data transmission after the first predefined switching delay or after the second predefined switching delay corresponding to different changes between any two of the set of BWP configurations (wireless device may determine whether the secondary cell is configured with a PS-active BWP (e.g., a second downlink BWP). The wireless device may monitor a scheduling DCI on an active DL BWP of the secondary cell, at least when the active DL BWP is different from the dormant BWP of the secondary cell or when the wireless device is not configured with the dormant BWP; see Yi par. 0513); and transmitting the determined switching delays corresponding to the different changes between any two of the set of BWP configurations to the BS (The wireless device may switch from the first power state to the second power state during drx-onDurationTimer, in response to receiving a downlink control information, on a cell in a same cell group, comprising a resource assignment of a cell, or in response to transmitting to a cell, in the same cell group, an uplink data, SR, PRACH, or SRS; see Yi par. 0517 and see also par. 0400 and Fig. 23). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yi's arrangement in Zhou's invention to reduce signaling overhead when a wireless device transitions from a dormant state to a non-dormant state of a secondary cell (see Yi par. 0434).
For claims 4 and 16, Zhou does not explicitly disclose The method of claim 1, further comprising transmitting to the BS an indication as to whether the UE monitors data transmission after the second predefined switching delay when the change to the BWP configuration does not include any one of the predefined set of BWP configuration parameters. Yi discloses The method of claim 1, further comprising transmitting to the BS an indication as to whether the UE monitors data transmission after the second predefined switching delay when the change to the BWP configuration does not include any one of the predefined set of BWP configuration parameters (When the PS-active BWP is configured, the wireless device may activate the PS-active BWP as an active downlink BWP. When the secondary cell is not configured with the PS-active BWP, the wireless device may maintain an active (e.g., a current active DL BWP) as the active BWP in response to the second command (e.g., via the DCI or the first DRX timer) indicating the transitioning to the normal state; see Yi par. 0513). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yi's arrangement in Zhou's invention to reduce signaling overhead when a wireless device transitions from a dormant state to a non-dormant state of a secondary cell (see Yi par. 0434).
For claims 5 and 17, Zhou discloses The method of claim 1, wherein the signaling is a downlink control information (DCI) (Switching BWP may be triggered by a DCI or a timer. When a UE receives a 
For claim 6, Zhou discloses The method of claim 1, wherein the signaling triggers a timer of the UE (the timer may be triggered when UE receives a DCI to switch its active DL BWP from the default BWP to another; see par. 0313 and also par. 0239).
For claims 11 and 23, Zhou discloses The method of claim 1, wherein starting to monitoring data transmission from the BS with the new BWP configuration includes starting to monitoring data transmission from the BS with the new BWP configuration after the second predefined switching delay (The wireless device may start the BWP inactivity timer at slot n+k. During the BWP inactivity timer being running, the wireless device may monitor a PDCCH on the second BWP which is an active BWP after the active BWP switching; see par. 0370). Zhou does not explicitly wherein the BWP configuration switching process is a dormant-non-dormant cell switching process, and. Yi discloses wherein the BWP configuration switching process is a dormant-non-dormant cell switching process (a wireless device may receive one or more radio resource control (RRC) messages comprising configuration parameters. The configuration parameters may indicate a first downlink bandwidth part (BWP) for activation of a secondary cell. The configuration parameters may indicate a second downlink BWP for transitioning from a dormant state to a non-dormant state of the secondary cell; see Yi par. 0435, 0505 and Fig. 38-39), and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Yi's arrangement in Zhou's invention to reduce signaling overhead when a wireless device transitions from a dormant state to a non-dormant state of a secondary cell (see Yi par. 0434).
For claims 12 and 24, Zhou discloses The method of claim 1, wherein the BWP configuration switching process includes a radio frequency (RF) tuning procedure when the change to the BWP configuration includes at least one of the predefined set of BWP configuration parameters (a guard 
For claim 18, Zhou discloses The apparatus of claim 13, further comprising: a timer configured for being triggered by the signaling (the timer may be triggered when UE receives a DCI to switch its active DL BWP from the default BWP to another; see par. 0313 and also par. 0239).
Claims 7, 8, 19 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou and Yi, and further in view of Cui et al. (WO 2020/205943, hereinafter “Cui”).
For claims 7 and 19, the combination of Zhou and Yi does not explicitly disclose The method of claim 1, wherein the second predefined switching delay is shorter than a radio resource control (RRC)-based BWP switching delay. Cui discloses The method of claim 1, wherein the second predefined switching delay is shorter than a radio resource control (RRC)-based BWP switching delay (additional switching delay requirements are defined for RRC-based BWP switching to ensure compatibility in the worst case scenario; see Cui par. 0189; … the BWP switching delay is 16 slots, which is less than the 17 slot BWP switching delay requirement for Type 2 UEs in Table 8 .6 .2-1 of release 15 5 of 3GPP TS 38.133; see Cui par. 00201; For RRC-based BWP switch, after the UE receives BWP switching request, UE shall be able to receive PDSCH (for DL active BWP switch) or transmit PUSCH (for UL active BWP switch) 
For claims 8 and 20, the combination of Zhou and Yi does not explicitly disclose The method of claim 1, wherein the second predefined switching delay is not longer than the first predefined switching delay. Cui discloses The method of claim 1, wherein the second predefined switching delay is not longer than the first predefined switching delay  (the values for the RRC-based BWP switch delay are defined as shown in the following table, where scenario 1 includes situations in which the UE switches between BWPs in disjoint channel bandwidths or in partially overlapping channel bandwidths; see Cui par. 00219). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Cui's arrangement in Zhou's invention to have new requirements for BWP switching to expand network compatibility and increase BWP switching efficiency (see Cui par. 0189).
Claims  9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou, Yi and Cui, and further in view of Kim et al. (US 2020/0100178, hereinafter “Kim”).
For claims 9 and 21, Zhou discloses The method of claim 1, wherein starting to monitoring data transmission from the BS with the new BWP configuration includes starting to monitoring data transmission from the BS with the new BWP configuration after the second predefined switching delay (The wireless device may start the BWP inactivity timer at slot n+k. During the BWP inactivity timer being running, the wireless device may monitor a PDCCH on the second BWP which is an active BWP after the active BWP switching; see par. 0370). The combination of Zhou, Yi and Cui does not explicitly disclose wherein the BWP configuration switching process is a maximum layer switching process. Kim discloses wherein the BWP configuration switching process is a maximum layer switching process (Adjusting the number of receiver chains may require turning on or off of receiver chains. This and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Zhou's invention to determine a maximum number of receiver chains needed for data reception during one or more time periods and such dynamic adjustment may enable power savings (see Kim Abstract). 
Claims 10 and 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou, Yi, Cui and Kim, and further in view of Ang et al. (US 2021/0243793, hereinafter “Ang”).
For claims 10 and 22, Zhou discloses The method of claim 1, wherein starting to monitoring data transmission from the BS with the new BWP configuration includes starting to monitoring data transmission from the BS with the new BWP configuration after the second predefined switching delay (The wireless device may start the BWP inactivity timer at slot n+k. During the BWP inactivity timer being running, the wireless device may monitor a PDCCH on the second BWP which is an active BWP after the active BWP switching; see par. 0370). The combination of Zhou, Yi, Cui and Kim does not explicitly disclose wherein the BWP configuration switching process is a cross- slot scheduling process. Kim discloses wherein the BWP configuration switching process is a cross- slot scheduling process (cross-slot scheduling, as well as cross-BWP scheduling, as shown in FIG. 3, may help to accommodate latency in switching between the narrow and wide BWPs; see Ang par. 0117;  the DCI information may correspond to the current BWP size, and the DCI size may be determined according to the current BWP format. In this case, PDSCH may be received following the control channel in the same slot, or alternatively, in a later slot if the control channel provides for cross-slot scheduling; see Ang par. 0123), and. It would have been obvious to the ordinary skilled in the art before the effective filing date to use 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAE S LEE/Examiner, Art Unit 2415